Citation Nr: 1546630	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as due to service-connected diabetes.

2. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as due to service-connected diabetes.

3. Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned at a June 2015 Travel Board hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 90 days to allow the Veteran to submit additional evidence. A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has not been diagnosed as having peripheral neuropathy, bilateral lower extremities.

2. The Veteran has not been diagnosed as having peripheral neuropathy, bilateral upper extremities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for peripheral neuropathy, bilateral lower extremities, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.304, 3.309, 3.310 (2015).

2. The criteria for entitlement to service connection for peripheral neuropathy, bilateral upper extremities, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.304, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A May 2008 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The Veteran has not identified any PMRs pertaining to this claim that need to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2008 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and provided clear rationale in support of his opinion. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination is adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran alleges that he has upper and lower bilateral extremity peripheral neuropathy due to his service-connected diabetes. However, the Veteran has not been diagnosed as having peripheral neuropathy, and there is no indication his current extremity problems relates to service. The claims are denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidentiary requirements for establishing entitlement to service connection are more relaxed for the diseases listed in 38 C.F.R. § 3.309(e), which includes early-onset peripheral neuropathy. Section 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). Veterans who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service. 38 C.F.R. § 3.307(a)(6).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

The Veteran's STRs do not show that he had treatment for or symptoms of peripheral neuropathy in service. See August 1968 Reports of Medical Examination and History.

Post-service treatment records reflect treatment for carpal tunnel syndrome, particularly in the right wrist. See September 2009 VAMRs. In October 2010, the Veteran saw a neurologist for transient numbness in his fingertips and face that lasted for minutes to hours and occurred once or twice a week. October 2010 VAMRs. The Veteran reported his symptoms started approximately a year prior and had increased in frequency. Id. It does not appear that a diagnosis was made regarding these symptoms.

In June 2008, the Veteran reported during a VA examination that he had some slight numbness of his fifth toe bilaterally and intermittent numbness of the big toes, which had been present for over five years. He also reported a history of frostbite. The examiner noted there was no evidence the Veteran had diabetic peripheral neuropathy of the lower or upper extremities. The examiner reported the Veteran had mild bilateral carpal tunnel syndrome in his upper extremities that was "most probably secondary to morbid obesity." June 2008 VA Examination Report. The examiner also noted the Veteran had a history of frostbite and that the numbness in his big toes seemed to pre-exist his diabetes.

The June 2008 VA examination report constitutes highly probative evidence that weighs against service connection for peripheral neuropathy. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have a current peripheral neuropathy disorder, and that his carpal tunnel syndrome and frostbite residuals are also not due to service or to his service-connected diabetes.

The Board has considered the Veteran's statements regarding his claimed peripheral neuropathy. At the June 2015 hearing, he testified that his peripheral neuropathy caused pain and tingling in his feet and hands. June 2015 Hearing Transcript, pp. 4. He also testified that he had not been diagnosed with peripheral neuropathy, and that no doctor has said that his hand and foot pain are related to his diabetes. Id. at 5-6.

The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has peripheral neuropathy and whether that disorder relates to service is medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has been diagnosed as having peripheral neuropathy that relates to service, to include his service-connected diabetes, they are outweighed by the VA examiner's finding - a finding rendered by a medical professional - that the Veteran has never been diagnosed as having peripheral neuropathy. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, absent a diagnosis the Veteran's reported peripheral neuropathy does not qualify for service connection on a direct or secondary basis. In addition, since there is no evidence the Veteran has peripheral neuropathy, to include early-onset peripheral neuropathy, the presumptions in 38 C.F.R. § 3.309(e) do not apply. Moreover, there is no evidence that his carpal tunnel syndrome or frostbite residuals are due to service.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for peripheral neuropathy of the bilateral lower and upper extremities is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

(ORDER ON NEXT PAGE)

ORDER

Service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to service-connected diabetes, is denied.

Service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to service-connected diabetes, is denied.


REMAND

Remand is necessary for an addendum opinion regarding whether the Veteran's erectile dysfunction was caused or aggravated by service-connected diabetes. The VA examiner failed to provide a clear and complete explanation of his opinion, which would allow the Board to make an informed decision on the claim. See Barr, 21 Vet. App. 303 at 312.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dating from April 2014 forward and associate them with the claims file.

2. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the June 2008 examination for an addendum medical opinion as to the etiology of the Veteran's erectile dysfunction. If the examiner is not available, a different examiner may render the opinion. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations should govern the opinion:

a. The VA examiner must opine as to whether the Veteran's erectile dysfunction was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's erectile dysfunction was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected diabetes.

c. The VA examiner must render the requested opinions using the phrasing employed in points a. and b. above (I.E., THE EXAMINER MUST USE THE TERMS "CAUSED" AND "AGGRAVATED").

e. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

June 2008 VA Examination Report.

June 2015 Hearing Transcript.

3. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


